 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     ENEDINO ORNELAS
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 1:12-cr-00416-AWI-BAM
12                      Plaintiff,
                                                     REQUEST FOR RULE 43 WAIVER OF
13    vs.                                            APPEARANCE; ORDER
14    ENEDINO ORNELAS,
15                      Defendant.
16
17
18           Pursuant to Federal Rule of Criminal Procedure 43(b)(3), Enedino Ornelas, having been
19   advised of his right to be present at all stages of the proceedings, hereby requests that this Court
20   permit him to waive his right to personally appear at all non-substantive proceedings. Ms.
21   Ornelas agrees that his interests shall be represented at all times by the presence of his attorney,
22   the Office of the Federal Defender for the Eastern District of California, the same as if he were
23   personally present, and requests that this Court allow his attorney-in-fact to represent him
24   interests at all times.
25   //
26   //
27   //
28   //
 1                                                Respectfully submitted,
 2
 3   Date: January 12, 2020                       /s/ Original Signature on File
                                                  ENEDINO ORNELAS
 4
 5                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 6
     Date: January 16, 2020                       /s/ Reed Grantham
 7                                                REED GRANTHAM
                                                  Assistant Federal Defender
 8                                                Attorney for Defendant
                                                  ENEDINO ORNELAS
 9
10
11
12                                              ORDER
13           Defendant’s request for a waiver of appearance is granted. Pursuant to Rule 43(b)(3),
14   defendant’s appearance is waived at all non-substantive pretrial proceedings until further order of
15   the Court.
16
17   IT IS SO ORDERED.
18
         Dated:      January 16, 2020                         /s/ Barbara   A. McAuliffe            _
19                                                       UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

     Ornelas - Request for Rule 43 Waiver
                                                     2
